DETAILED ACTION
Claims 2-19 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,135,054 B1 issued to Misra et al. in view U.S. Pub. No. 2002/0010850 A1 to Nelson et al.

As to claim 2, Misra teaches an apparatus comprising: 
memory circuitry (“...The mass storage 706 is typically a magnetic hard drive or a magnetic optical drive or an optical drive or a DVD RAM or a flash memory or other types of memory systems which maintain data (e.g. large amounts of data) even after power is removed from the system. Typically, the mass storage 706 will also be a random access memory although this is not required. While FIG. 7 shows that the mass storage 706 is a local device coupled directly to the rest of the components in the data processing system, it will be appreciated that the present invention may utilize a non-volatile memory which is remote from the system, such as a network storage device which is coupled to the data processing system through a network interface such as a modem or Ethernet interface or wireless networking interface. The bus 702 may include one or more buses connected to each other through various bridges, controllers and/or adapters as is well known in the art...” Col. 7 Ln. 49-64); and 
processor circuitry (Microprocessor 703) communicatively coupled to the memory circuitry, the processor circuitry to:
responsive to a call (a request) by a first thread (Source Thread 125) using a first stack (Source_stack 135) to execute a function (a task including executing a code) associated with a second thread (target thread)  (“...FIG. 3 is a flow diagram illustrating one embodiment of a process for migrating a stack. Exemplary process 300 may be performed by a processing logic that may comprise hardware (circuitry, dedicated logic, etc.), software (such as is run on a dedicated machine), or a combination of both. For example, process 300 may be performed by some components of system 100 of FIG. 1. In one embodiment, the processing logic of process 300 may run a source thread to generate a request for a target thread to perform a task including executing a code at block 301. A source thread, such as Source thread 125 of FIG. 1, may be associated with a source stack, such as Source_stack 135 of FIG. 1. The processing logic of process 300 may use the associated source stack to run the source thread. In one embodiment, a stack pointer in a thread context, such as Stack pointer 141 of Thread context 139 of FIG. 1, may point to the source stack used by the processing logic of process 300. A request may be a data structure, such as Target thread request 101 of FIG. 1, including an identifier for a target thread, such as Target thread ID 103, and an identifier for the source thread from which the request is generated, such as Source thread ID 105 of FIG. 1. Additionally, a request may include a task to be performed by a requested target thread, such as included in Request task info 107 of FIG. 1. A task may include a pointer to an executable code. The processing logic of process 300 may append a generated request to a queue, such as Request queue 145 of FIG. 1, to be processed in order with other thread requests...” Col. 4 Ln. 7-34):
determine whether the stack pointer register points to the first stack or points to a second stack associated with the second thread (“...At block 305, according to one embodiment, the processing logic of process 300 may schedule a target thread identified according to a request, such as, for example, based on a Target thread ID 103 in Target thread request 101 of FIG. 1. An identified target thread may be associated with a target stack, such as Target_stack 129 associated with Target thread 123 of FIG. 1. The processing logic of process 300 may update a schedule, such as Thread schedule 115 of FIG. 1, to schedule an identified target thread. In one embodiment, when an identified target thread according to a request is active in a schedule, a corresponding source thread, such as Source thread ID 105 of FIG. 1, may also be active waiting for a return in the schedule. At block 307, the processing logic of process 300 may perform a task specified in a thread request from a target thread using a target stack associated with the target thread. A stack pointer of a thread context for the processing logic of process 300, such as Stack pointer 141 in Thread context 139 of FIG. 1, may point to the associated target stack used by the target thread. The processing logic of process 300 may perform a task at block 307 according to a schedule established for the target thread at block 305... Subsequently, at block 309, the processing logic of process 300 may assign a source stack associated with a source thread to the target thread for executing a code. Thus, the source stack may be migrated to replace the target stack associated with the target thread before executing the code. A thread request, such as Target thread request 101 of FIG. 1, may identify both the source thread and the target thread. In one embodiment, the processing logic of process 300 may update a stack pointer in a thread context from a pointer pointing to a target stack to a pointer pointing to a source stack for stack migration. At block 311, the processing logic of process 300 may execute a code from the target thread using the source stack. During the execution of the code, there may be no updates on the target stack. In one embodiment, a thread request identifying a target thread may include a pointer to the code executed, such as in Request task info 107 of FIG. 1. When the execution of the code from the target thread is completed, a return may be indicated by an update in a storage location or by generating a hardware interrupt for the source thread. At block 313, in one embodiment, the processing logic of process 300 may detect a return from the execution of the code when running the source thread using the source stack. In one embodiment, the processing logic of process 300 may run the source thread using the source stack to determine if the execution of the code is complete. A schedule, such as Thread schedule 115 of FIG. 1, may include identifiers for both the source thread and the target thread to indicate that both threads are currently active waiting to be selected for running as scheduled...” Col. 4 Ln. 49-67, Col. 5 Ln. 1-31); 
responsive to the determination that the stack pointer register points to the first stack, transition the stack pointer register to point from the first stack to the second stack/execute the function using the second stack (“...At block 305, according to one embodiment, the processing logic of process 300 may schedule a target thread identified according to a request, such as, for example, based on a Target thread ID 103 in Target thread request 101 of FIG. 1. An identified target thread may be associated with a target stack, such as Target_stack 129 associated with Target thread 123 of FIG. 1. The processing logic of process 300 may update a schedule, such as Thread schedule 115 of FIG. 1, to schedule an identified target thread. In one embodiment, when an identified target thread according to a request is active in a schedule, a corresponding source thread, such as Source thread ID 105 of FIG. 1, may also be active waiting for a return in the schedule. At block 307, the processing logic of process 300 may perform a task specified in a thread request from a target thread using a target stack associated with the target thread. A stack pointer of a thread context for the processing logic of process 300, such as Stack pointer 141 in Thread context 139 of FIG. 1, may point to the associated target stack used by the target thread. The processing logic of process 300 may perform a task at block 307 according to a schedule established for the target thread at block 305...Subsequently, at block 309, the processing logic of process 300 may assign a source stack associated with a source thread to the target thread for executing a code. Thus, the source stack may be migrated to replace the target stack associated with the target thread before executing the code. A thread request, such as Target thread request 101 of FIG. 1, may identify both the source thread and the target thread. In one embodiment, the processing logic of process 300 may update a stack pointer in a thread context from a pointer pointing to a target stack to a pointer pointing to a source stack for stack migration. At block 311, the processing logic of process 300 may execute a code from the target thread using the source stack. During the execution of the code, there may be no updates on the target stack. In one embodiment, a thread request identifying a target thread may include a pointer to the code executed, such as in Request task info 107 of FIG. 1. When the execution of the code from the target thread is completed, a return may be indicated by an update in a storage location or by generating a hardware interrupt for the source thread. At block 313, in one embodiment, the processing logic of process 300 may detect a return from the execution of the code when running the source thread using the source stack. In one embodiment, the processing logic of process 300 may run the source thread using the source stack to determine if the execution of the code is complete. A schedule, such as Thread schedule 115 of FIG. 1, may include identifiers for both the source thread and the target thread to indicate that both threads are currently active waiting to be selected for running as scheduled...” Col. 4 Ln. 49-67, Col. 5 Ln. 1-31); 
responsive to completion of the function, transition the stack pointer register from the second stack to point to the first stack/ 
return to the first thread and continue execution of the first thread using the first stack (“...Subsequently, at block 309, the processing logic of process 300 may assign a source stack associated with a source thread to the target thread for executing a code. Thus, the source stack may be migrated to replace the target stack associated with the target thread before executing the code. A thread request, such as Target thread request 101 of FIG. 1, may identify both the source thread and the target thread. In one embodiment, the processing logic of process 300 may update a stack pointer in a thread context from a pointer pointing to a target stack to a pointer pointing to a source stack for stack migration. At block 311, the processing logic of process 300 may execute a code from the target thread using the source stack. During the execution of the code, there may be no updates on the target stack. In one embodiment, a thread request identifying a target thread may include a pointer to the code executed, such as in Request task info 107 of FIG. 1. When the execution of the code from the target thread is completed, a return may be indicated by an update in a storage location or by generating a hardware interrupt for the source thread. At block 313, in one embodiment, the processing logic of process 300 may detect a return from the execution of the code when running the source thread using the source stack. In one embodiment, the processing logic of process 300 may run the source thread using the source stack to determine if the execution of the code is complete. A schedule, such as Thread schedule 115 of FIG. 1, may include identifiers for both the source thread and the target thread to indicate that both threads are currently active waiting to be selected for running as scheduled...” Col. 4 Ln. 49-67, Col. 5 Ln. 1-31).
Misra does not explicitly teach a call by a first application to execute a function associated with a second application.
Nelson teaches a call by a first application (Application "AAA") to execute a function (Function "foo") associated with a second application (Application "BBB")  (“...In the following example, an application called "AAA" wishes to execute function "foo" in application "BBB". Initially, application "AAA" prepares to call application "BBB". As part of this preparation, application "AAA" pushes information for its own return (record 1 below), then it pushes the launch information to be used by application "BBB" (record 2 below.) Application "AAA" then sets the stack pointer (record 0 below) to "2". Just before application "BBB" is actually launched, the stack appears as follows:.. With the stack in this state, application "AAA" launches application "BBB" and terminates itself Upon startup, application "BBB" will check the top of the stack and determine that it is being launched to execute function "foo" with the given parameter list...Once application "BBB" has completed executing, it prepares to return to application "AAA". Thus, when application "BBB" has completed function "foo", it pops its own parameter list off the stack. If, as in this example, a return value requires a return value, then application "BBB" must append a name/value pair string to application "AAA"'s return parameter list. In this example, the return parameter is "Return" and its value is "OK". The stack will appear as follows:..” paragraphs 0073-0075).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Misra with the teaching of Nelson because the teaching of Nelson would improve the system of Misra by providing an inter-application application programming interface (API) that allows for collaborating between application programs executing on a computer (Nelson paragraph 0040).

As to claims 8 and 14, see the rejection of claim 1 above, expect for a non-transitory, machine-readable, storage device.
Misra teaches a non-transitory, machine-readable, storage device (“...The mass storage 706 is typically a magnetic hard drive or a magnetic optical drive or an optical drive or a DVD RAM or a flash memory or other types of memory systems which maintain data (e.g. large amounts of data) even after power is removed from the system. Typically, the mass storage 706 will also be a random access memory although this is not required. While FIG. 7 shows that the mass storage 706 is a local device coupled directly to the rest of the components in the data processing system, it will be appreciated that the present invention may utilize a non-volatile memory which is remote from the system, such as a network storage device which is coupled to the data processing system through a network interface such as a modem or Ethernet interface or wireless networking interface. The bus 702 may include one or more buses connected to each other through various bridges, controllers and/or adapters as is well known in the art...” Col. 7 Ln. 49-64).

Claims 3, 4, 9, 10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,135,054 B1 issued to Misra et al. in view U.S. Pub. No. 2002/0010850 A1 to Nelson et al. as applied to claims 2, 8 and 14 above, and further in view of U.S. Pub. No. 2016/0092229 A1 to Scott et al.

As to claim 3, Misra as modified by Nelson teaches the apparatus of claim 2, however it is silent with reference to the processor circuitry to further: responsive to transitioning the stack pointer register to point from the first stack to the second stack, copy first data values located on the first stack to the second stack; and responsive to transitioning the stack pointer register to point from the second stack to the first stack, copy second data values located on the second stack to the first stack.  
Scott teaches the processor circuitry to further: responsive to transitioning the stack pointer register to point from the first stack to the second stack, copy first data values located on the first stack to the second stack; and responsive to transitioning the stack pointer register to point from the second stack to the first stack, copy second data values located on the second stack to the first stack (“...In one embodiment, a data processing system includes a processor configured to execute processor instructions of a first thread and processor instructions of a second thread; a first return stack corresponding to the first thread; a second return stack corresponding to the second thread; and storage circuitry configured to store a borrow enable indicator corresponding to the second return stack which indicates whether borrowing entries from the second return stack is enabled; and control circuitry configured to push a return address to the first return stack in response to a branch to subroutine instruction in the first thread, wherein: if the first return stack is full and borrowing is not enabled by the borrow enable indicator, the control circuitry is configured to remove an oldest return address from the first return stack and not store the removed oldest return address in the second return stack, and if the first return stack is full and borrowing is enabled by the borrow enable indicator and the second thread is not enabled, the control circuitry is configured to remove the oldest return address from the first return stack and push the removed oldest return address onto the second return stack. In one aspect, the control circuitry is configured to pop a return address from the first return stack in response to a branch from subroutine instruction in the first thread, wherein if the second return stack is not empty and borrowing is enabled by the borrow enable indicator and the second thread is not enabled, the control circuitry is configured to pop a return address from the second return stack and store the return address popped from the second return stack in the first return stack as the oldest return address of the  first stack. In a further aspect, if borrowing is not enabled by the borrow enable indicator when the pop from the first return stack is performed, the control circuitry is configured to maintain an oldest return address of the first return stack as the oldest return address of the first return stack. In another further aspect of the one aspect, the control circuitry provides the popped return address to the processor as a branch target address of the branch from subroutine instruction. In another aspect of the above embodiment, the return address pushed to the first return stack in response to the branch to subroutine instruction corresponds to an instruction address of a subsequent instruction which immediately follows the branch instruction. In another aspect of the above embodiment, the data processing system further includes a first branch target buffer (BTB) corresponding to the first thread, the first branch target buffer having a plurality of entries, each entry comprising a branch instruction address field, a branch target address field, a pop field, and a push field; a second branch target buffer (BTB) corresponding to the second thread, the second branch target buffer having a plurality of entries each entry comprising a branch instruction address field, a branch target address field, a pop field, and a push field; first BTB control circuitry coupled to the first BTB and the first return stack; and second BTB control circuitry coupled to the second BTB and the second return stack. In a further aspect, the first BTB control circuitry is configured to determine whether a branch instruction address of the branch to subroutine instruction hits or misses in the first BTB, and when the branch instruction address hits in the first BTB, the first BTB control circuitry is configured to provide a hit signal and a push signal to the control circuitry, wherein the control circuitry is configured to perform the push of the return address in response to the hit signal and the push signal. In yet a further aspect, when the branch instruction address misses in the first BTB, the first BTB control circuitry allocates an entry in the first BTB for the branch to subroutine instruction, wherein a target address of the branch to subroutine instruction is stored in the branch target address field of the allocated entry and the push field of the allocated entry is asserted. In another further aspect, when the branch instruction addresses misses in the first BTB, the processor is configured to resolve the branch to subroutine instruction and provide a processor push signal to the control circuitry in response thereto, wherein the first BTB control circuitry is configured to perform the push of the return address in response to the hit signal and the processor push signal. In another aspect, the control circuitry is configured to pop a return address from the first return stack in response to a branch from subroutine instruction in the first thread, wherein: if the second return stack is not empty and borrowing is enabled by the borrow enable indicator and the second thread is not enabled, the control circuitry is configured to pop a popped from the second return stack in the first return stack as the oldest return address of the first stack. In a further aspect, the first BTB control circuitry is configured to determine whether a branch instruction address of the branch from subroutine instruction hits or misses in the first BTB, and when the branch instruction address hits in the first BTB, the first BTB control circuitry is configured to provide a hit signal and a pop signal to the control circuitry, wherein the control circuitry is configured to perform the pop of the return address in response to the hit signal and the push signal. In another further aspect, when the branch instruction address misses in the first BTB, the first BTB control circuitry allocates an entry in the first BTB for the branch from subroutine instruction, wherein a target address is not stored in the branch target address field of the allocated entry and the pop field of the allocated entry is asserted. In yet another further aspect, when the branch instruction addresses misses in the first BTB, the processor is configured to resolve the branch from subroutine instruction and provide a processor pop signal to the control circuitry in response thereto, wherein the first BTB control circuitry is configured to perform the pop of the return address in response to the hit signal and the processor pop signal. In another aspect of the above embodiment, the borrow enable indicator indicates whether borrowing is enabled for the first thread from the second return stack. In a further aspect, the storage circuitry is further configured to store a second borrow enable indicator corresponding to the first return stack which indicates whether borrowing is enabled for the second thread from the first return stack...” paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Misra and Nelson with the teaching of Scott because the teaching of Scott would improve the system of Misra and Nelson by providing a context switch process of pushing and popping information in memory during execution.

As to claim 4, Misra as modified by Nelson teaches the apparatus of claim 2, however it is silent with reference to the apparatus of claim 3, wherein to copy first data values located on the first stack to the second stack, the processor circuitry to further: copy an address of an instruction to be executed by the processor circuitry from the first stack to the second stack.  
Scott teaches wherein to copy first data values located on the first stack to the second stack, the processor circuitry to further: copy an address of an instruction to be executed by the processor circuitry from the first stack to the second stack (“...In one embodiment, a data processing system includes a processor configured to execute processor instructions of a first thread and processor instructions of a second thread; a first return stack corresponding to the first thread; a second return stack corresponding to the second thread; and storage circuitry configured to store a borrow enable indicator corresponding to the second return stack which indicates whether borrowing entries from the second return stack is enabled; and control circuitry configured to push a return address to the first return stack in response to a branch to subroutine instruction in the first thread, wherein: if the first return stack is full and borrowing is not enabled by the borrow enable indicator, the control circuitry is configured to remove an oldest return address from the first return stack and not store the removed oldest return address in the second return stack, and if the first return stack is full and borrowing is enabled by the borrow enable indicator and the second thread is not enabled, the control circuitry is configured to remove the oldest return address from the first return stack and push the removed oldest return address onto the second return stack. In one aspect, the control circuitry is configured to pop a return address from the first return stack in response to a branch from subroutine instruction in the first thread, wherein if the second return stack is not empty and borrowing is enabled by the borrow enable indicator and the second thread is not enabled, the control circuitry is configured to pop a return address from the second return stack and store the return address popped from the second return stack in the first return stack as the oldest return address of the  first stack. In a further aspect, if borrowing is not enabled by the borrow enable indicator when the pop from the first return stack is performed, the control circuitry is configured to maintain an oldest return address of the first return stack as the oldest return address of the first return stack. In another further aspect of the one aspect, the control circuitry provides the popped return address to the processor as a branch target address of the branch from subroutine instruction. In another aspect of the above embodiment, the return address pushed to the first return stack in response to the branch to subroutine instruction corresponds to an instruction address of a subsequent instruction which immediately follows the branch instruction. In another aspect of the above embodiment, the data processing system further includes a first branch target buffer (BTB) corresponding to the first thread, the first branch target buffer having a plurality of entries, each entry comprising a branch instruction address field, a branch target address field, a pop field, and a push field; a second branch target buffer (BTB) corresponding to the second thread, the second branch target buffer having a plurality of entries each entry comprising a branch instruction address field, a branch target address field, a pop field, and a push field; first BTB control circuitry coupled to the first BTB and the first return stack; and second BTB control circuitry coupled to the second BTB and the second return stack. In a further aspect, the first BTB control circuitry is configured to determine whether a branch instruction address of the branch to subroutine instruction hits or misses in the first BTB, and when the branch instruction address hits in the first BTB, the first BTB control circuitry is configured to provide a hit signal and a push signal to the control circuitry, wherein the control circuitry is configured to perform the push of the return address in response to the hit signal and the push signal. In yet a further aspect, when the branch instruction address misses in the first BTB, the first BTB control circuitry allocates an entry in the first BTB for the branch to subroutine instruction, wherein a target address of the branch to subroutine instruction is stored in the branch target address field of the allocated entry and the push field of the allocated entry is asserted. In another further aspect, when the branch instruction addresses misses in the first BTB, the processor is configured to resolve the branch to subroutine instruction and provide a processor push signal to the control circuitry in response thereto, wherein the first BTB control circuitry is configured to perform the push of the return address in response to the hit signal and the processor push signal. In another aspect, the control circuitry is configured to pop a return address from the first return stack in response to a branch from subroutine instruction in the first thread, wherein: if the second return stack is not empty and borrowing is enabled by the borrow enable indicator and the second thread is not enabled, the control circuitry is configured to pop a popped from the second return stack in the first return stack as the oldest return address of the first stack. In a further aspect, the first BTB control circuitry is configured to determine whether a branch instruction address of the branch from subroutine instruction hits or misses in the first BTB, and when the branch instruction address hits in the first BTB, the first BTB control circuitry is configured to provide a hit signal and a pop signal to the control circuitry, wherein the control circuitry is configured to perform the pop of the return address in response to the hit signal and the push signal. In another further aspect, when the branch instruction address misses in the first BTB, the first BTB control circuitry allocates an entry in the first BTB for the branch from subroutine instruction, wherein a target address is not stored in the branch target address field of the allocated entry and the pop field of the allocated entry is asserted. In yet another further aspect, when the branch instruction addresses misses in the first BTB, the processor is configured to resolve the branch from subroutine instruction and provide a processor pop signal to the control circuitry in response thereto, wherein the first BTB control circuitry is configured to perform the pop of the return address in response to the hit signal and the processor pop signal. In another aspect of the above embodiment, the borrow enable indicator indicates whether borrowing is enabled for the first thread from the second return stack. In a further aspect, the storage circuitry is further configured to store a second borrow enable indicator corresponding to the first return stack which indicates whether borrowing is enabled for the second thread from the first return stack...” paragraph 0055).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Misra and Nelson with the teaching of Scott because the teaching of Scott would improve the system of Misra and Nelson by providing a context switch process of pushing and popping information in memory during execution.

As to claims 9 and 15, see the rejection of claim 3 above.

As to claims 10 and 16, see the rejection of claim 4 above.

Claims 5, 6, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,135,054 B1 issued to Misra et al. in view U.S. Pub. No. 2002/0010850 A1 to Nelson et al. and further in view of U.S. Pub. No. 2016/0092229 A1 to Scott et al. as applied to claims 4, 8 and 14 above, and further in view of WO 9914671 A1 to Fleck et al.

As to claim 5, Misra as modified by Nelson and Scott teaches the apparatus of claim 4, however it is silent with reference to the wherein to copy first data values located on the first stack to the second stack, the processor circuitry to further: copy scratch register values that were saved to the first stack to the second stack.  
Fleck teaches wherein to copy first data values located on the first stack to the second stack, the processor circuitry to further: copy scratch register values that were saved to the first stack to the second stack (“...When a function call is made, the calling routine also has context that must be saved and then restored in order to resume the caller's execution after return from the function. The principal difference is that interrupts occur asynchronously, so that the context saved must include all registers that the interrupted task might be using, while calls are synchronous. The calling function knows when it is about to make a call, so calling and called functions can cooperate to minimize the amount of context that must be saved and restored. This is done by petitioning the general registers into subsets: those whose contents will be preserved across the call, namely non-volatile registers, and those whose contents will not be preserved, namely scratch registers. The caller is responsible for preserving any of its context that resides in scratch registers before the call, while the called function is responsible for preserving the callers values in any non-volatile registers that the called function uses. The calling function preserves its scratch register  context, when necessary, either by saving the registers in memory, or copying them to non-volatile registers. But the compiler register allocator tries to minimize the need for either action by tracking what data items are live across a call, defined before the call and used after it, and allocating those items to non-volatile registers. Likewise, the compiler tries to minimize the amount of context saving and restoring in the called function by minimizing the number of non-volatile registers that it uses....” page 6 lines 7-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Misra, Nelson and Scott with the teaching of Scott because the teaching of Scott would improve the system of Misra, Nelson and Scott by providing a temporary register used to hold an intermediate value during a calculation.

As to claim 6, Misra as modified by Nelson and Scott teaches the apparatus of claim 5, however it is silent with reference to the wherein to copy second data values located on the second stack to the first stack, the processor circuitry to further: copy another address of an instruction to be executed by the processor circuitry and scratch register values that were saved to the second stack from the second stack to the first stack.  
Fleck teaches wherein to copy second data values located on the second stack to the first stack, the processor circuitry to further: copy another address of an instruction to be executed by the processor circuitry and scratch register values that were saved to the second stack from the second stack to the first stack (“...When a function call is made, the calling routine also has context that must be saved and then restored in order to resume the caller's execution after return from the function. The principal difference is that interrupts occur asynchronously, so that the context saved must include all registers that the interrupted task might be using, while calls are synchronous. The calling function knows when it is about to make a call, so calling and called functions can cooperate to minimize the amount of context that must be saved and restored. This is done by petitioning the general registers into subsets: those whose contents will be preserved across the call, namely non-volatile registers, and those whose contents will not be preserved, namely scratch registers. The caller is responsible for preserving any of its context that resides in scratch registers before the call, while the called function is responsible for preserving the callers values in any non-volatile registers that the called function uses. The calling function preserves its scratch register  context, when necessary, either by saving the registers in memory, or copying them to non-volatile registers. But the compiler register allocator tries to minimize the need for either action by tracking what data items are live across a call, defined before the call and used after it, and allocating those items to non-volatile registers. Likewise, the compiler tries to minimize the amount of context saving and restoring in the called function by minimizing the number of non-volatile registers that it uses....” page 6 lines 7-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Misra, Nelson and Scott with the teaching of Scott because the teaching of Scott would improve the system of Misra, Nelson and Scott by providing a temporary register used to hold an intermediate value during a calculation.

As to claims 11 and 17, see the rejection of claim 5 above.
 
As to claims 12 and 18, see the rejection of claim 6 above.

Claims 7, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,135,054 B1 issued to Misra et al. in view U.S. Pub. No. 2002/0010850 A1 to Nelson et al. as applied to claims 2, 8 and 14 above, and further in view of U.S. Pub. No. 8,516,496,B2 issued to Cabillic et al.

As to claim 7, Misra as modified by Nelson teaches the apparatus of claim 2, however it is silent with reference to the processor circuitry to further: prior to transitioning the stack pointer register to point from the first stack to the second stack, prohibit a process or thread swap until changing the stack pointer register to point from the second stack to the first stack.  
Cabillic teaches the processor circuitry to further: prior to transitioning the stack pointer register to point from the first stack to the second stack, prohibit a process or thread swap until changing the stack pointer register to point from the second stack to the first stack (“...Context information that is collected preferably comprises the values of the PC 186, .mu.PC 188 and status register (register R15) as they are at the switch point 502. When the decode logic 152 encounters a sequence of switch instructions while processing thread T1, the sequence causes the execution of thread T1 to be halted at switch point 502, the context of switch point 502 to be saved, and the execution of thread T2 to be resumed. In some embodiments, commands sent from the MPU 104 may perform a function similar to that of a sequence of switch instructions...Regardless of whether a switch from thread T1 to thread T2 is initialized by code in thread T1 or commands received from the MPU 104, the switching processes are similar. As described above, the execution of thread T1 is first halted. Once the JSM 102 has stopped processing thread T1, the JSM 102 is made to store the context of the switch point 502. The context of the switch point 502 preferably comprises the minimum amount of information necessary for the JSM 102 to resume processing thread T1 at switch point 502 after the JSM 102 has finished processing thread T2. The JSM 102 stores the context of the switch point 502 by retrieving the PC 186 and the .mu.PC 188 from the auxiliary registers 151 and pushing them onto the T1 stack 123. The JSM 102 also retrieves the value of the status register R15 and pushes that value onto the T1 stack 123 as well. These three values--the PC 186, the .mu.PC 188 and the status register R15--together comprise the minimum amount of information needed for the JSM 102 to resume processing thread T1 at switch point 502 after processing thread T2...” Col. 9 Ln. 43-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the system of Misra and Nelson with the teaching of Cabillic because the teaching of Cabillic would improve the system of Misra and Nelson by providing a context switch process of storing the state of a process or thread, so that it can be restored and resume execution at a later point.

As to claims 13 and 19, see the rejection of claim 7 above.

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive.
Applicants argues in substance that (1) Misra does not teach or suggest the claimed invention of a first application executing using a first stack, a second application executing using a second stack, and a stack pointer register used to transfer between the first stack and the second stack, and (2) Misra teaches a context switch in which the source stack is migrated to replace the target stack and target thread code is then executed using the source stack contrary to claimed invention of control being temporarily transferred from the first stack to the second stack until execution of the called function is completed whereupon control transfers back to the first stack and execution of the first application completes using the first stack.
The Examiner disagrees.
As to point (1), although the Misra prior art does not explicitly teach a first and second application however it does teach a source thread 125 and target thread 127 (a thread (obviously) executes in or as part of an application or running program). The Misra prior art additionally teaches a source stack 135 and a target stack 129 which are functionally equivalent to the claimed first stack and second stack respectively and a stack pointer in a thread context for transferring control from a source thread to target thread (migration or context switch or control transfer).
Since the Misra prior art does not explicitly teach a first and second applications, the Nelson prior art is introduced to show these components.
As to point (2), the Examiner agrees with Applicants that the Misra prior art teaches context switching in which the source stack is migrated (control transfer) to replace the target stack and target thread code is then executed using the source stack and returns. The instant invention is also directed to context switching because its “control transfer” is the same as transferring/migrating the source stack used by the source thread to replace the target stack and target thread code is then executed using the source stack.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES E ANYA whose telephone number is (571)272-3757. The examiner can normally be reached Mon-Fir. 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES E ANYA/Primary Examiner, Art Unit 2194